Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION

1. Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-8, drawn to a composition comprising a murine monoclonal antibody which binds to a glycoside portion of a Tn antigen, and has the IgM isotype or a composition comprising an antibody raised against an entirely carbohydrate immunogen.
II. Claims 9-11, drawn to a composition comprising a STn-PS A1 construct and a vaccine composition comprising an entirely carbohydrate immunogen comprising a zwitterionic polysaccharide conjugated to an STn antigen, a TF antigen, a Globo H antigen, or a conjugate of TF and Tn antigens; and a pharmaceutically acceptable carrier, diluent, or adjuvant.
III. Claims 12-13 and 16-18, drawn to a method of treating, preventing, or ameliorating a cancer, the method comprising administering an effective amount of a pharmaceutical composition comprising a monoclonal antibody of claim 1 to a subject in need thereof, and treating, preventing, or ameliorating a cancer in the subject.

V. Claims 19-25, drawn to a method of generating monoclonal antibodies comprising: administering an immunogen comprising an entirely carbohydrate construct to an animal to provoke an immune response in the animal and generate antibodies against the entirely carbohydrate construct, wherein the entirely carbohydrate construct comprises a zwitterionic polysaccharide conjugated to a tumor-associated carbohydrate antigen (TACA); harvesting B cells from the animal; fusing the harvested B cells with B cell cancer cells to produce hybridoma cells; culturing the hybridoma cells; and harvesting monoclonal antibodies from the cultured hybridoma cells, wherein the monoclonal antibodies are selective for glycosides of the TACA.
2. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special tech-nical features for the following reasons:
Invention Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature. 
Invention Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a composition comprising a murine monoclonal antibody which binds to a glycoside portion of a Tn antigen, and has the IgM isotype or a composition comprising an antibody raised against an entirely carbohydrate immunogen. This technical feature is not a special technical feature as it De Silva et al. (Cancer Immunol. Immunother. April 2012, 61(4): 581-585). De Silva et al. teach a composition comprising an antibody raised against an entirely carbohydrate immunogen (Abstract - 'The tumor-associated carbohydrate antigen/hapten Thomsen-nouveau (Tn; alpha.-D-GalpNAc-ONH2) was conjugated to a zwitterionic capsular polysaccharide, PS A1, from commensal anaerobe Bacteroides fragilis ATCC 25285/NCTC 9343 for the development of an entirely carbohydrate cancer vaccine construct and probed for immunogenicity. This communication discloses that murine anti-Tn lgG3 antibodies both bind to and recognize human tumor cells that display the Tn hapten.').
Accordingly, Groups I-V are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. Thus, unity of invention is lacking and restriction is appropriate.

Species Election
3. This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: a STn-PS A1 construct having Formula I and a STn-PS A1 construct having Formula II as recited in claims 9-10
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the species listed above are not regarded as being of similar nature because each represents a distinct chemical entity.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48 (b) and by the fee required under 37 CFR 1.17 (I). 

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 11, 2022